Exhibit 10.1(b)
June 1, 2010
Warrington Asset Management
200 Crescent Court — Suite 900
Dallas, Texas 75201
Attention: Mr. Scott C. Kimple
        Re:    Management Agreement Renewal
Dear Mr. Kimple:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2011 and all
other provisions of the Management Agreement will remain unchanged.

  •   Warrington Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro    
 
 
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       

          WARRINGTON ASSET MANAGEMENT    
 
       
By:
  /s/ Scott Kimple    
Print Name:
 
 
Scott Kimple    

JM/sr

 